Case 3:20-cv-00880-BJD-PDB Document 114 Filed 12/28/20 Page 1 of 2 PageID 1990



                              United States District Court
                               Middle District of Florida
                                 Jacksonville Division

 TINUBU SQUARE AMERICAS INC.,

              Plaintiff,

 v.                                                          NO. 3:20-cv-880-J-39PDB

 IGUARANTEE, LLC, ETC.,


              Defendants.



                                         Order

       The parties (except Michael Staehling) and non-parties Palmetto Surety
 Corporation and The Agency Network, LLC, ask the Court to seal information
 pertaining to the motion for a preliminary injunction and the response to the motion.
 Docs. 89, 101, 102, 108, 109, 111. The plaintiff also asks the Court to return as
 unnecessary to a decision exhibit 10 to the motion, which redacts salary information.
 Doc. 108 at 1 n.1.

       The law on sealing is in the order entered on November 10, 2020, and the order
 entered on November 19, 2020. Docs. 95, 104.

       The Court grants the requests for sealing to the extent the clerk is directed to
 maintain the following information under seal: Docs. S-98 (unredacted motion), S-98-
 1 (Ex. 1 to motion), S-98-2 (Ex. 2 to motion), S-98-3 (Ex. 3 to motion), S-98-4 (Ex. 4 to
 motion), S-98-5 (Ex. 5 to motion), S-98-6 (Ex. 6 to motion), S-98-7 (Ex. 7 to motion),
 S-98-8 (Ex. 8 to motion), S-98-9 (Ex. 9 to motion), S-98-10 (Ex. 10 to motion), S-98-14
 (Ex. 14 to motion), S-98-15 (Ex. 15 to motion), S-103 (unredacted response), S-103-2
 (Ex. 2 to response), S-103-3 (Ex. 3 to response), S-103-4 (Ex. 4 to response), S-103-5
 (Ex. 5 to response), S-103-10 (Ex. 10 to response), S-103-11 (Ex. 11 to response), S-
Case 3:20-cv-00880-BJD-PDB Document 114 Filed 12/28/20 Page 2 of 2 PageID 1991



 103-12 (Ex. 12 to response), S-103-13 (Ex. 13 to response), S-103-14 (Ex. 14 to
 response), S-103-16 (Ex. 16 to response), S-103-17 (Ex. 17 to response).

       For this information, the presumption of public access is rebutted. The
 information concerns pricing, salaries, trade-secret processes, or other confidential
 business information that could be used unfairly by competitors if publicly available.
 No less restrictive alternative appears available; redactions would be so extensive as
 to render the unredacted information meaningless. Despite provisional sealing, the
 Court could publicly analyze whether injunctive relief was warranted. See Doc. 110.
 The information must remain sealed until the close of the case or any appeal,
 whichever is later, or upon an order directing otherwise. The Court will not return
 exhibit 10 to the motion but will maintain the unredacted version under seal.

       The Court otherwise denies the motions, Docs. 89, 101, 102. The clerk is
 directed to unseal the following information no earlier than January 15, 2021 (to give
 any interested party or non-party an opportunity to request reconsideration): Docs.
 S-98-16 (Ex. 16 to motion), S-103-1 (Ex. 1 to response), S-103-6 (Ex. 6 to response), S-
 103-7 (Ex. 7 to response), S-103-8 (Ex. 8 to response), S-103-9 (Ex. 9 to response), S-
 103-15 (Ex. 15 to response).

       The presumption of public access is not rebutted for exhibits 7 and 8 to the
 response, Docs. S-103-7 and S-103-8. The information on the websites is public, and
 the customer sought to be protected is already named in a public document. See Doc.
 110 at 6. No one has asked for the other information to remain under seal.

       Ordered in Jacksonville, Florida, on December 28, 2020.




                                            2
